  Case 19-16988       Doc 44     Filed 03/08/21 Entered 03/08/21 08:11:19          Desc Main
                                   Document     Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN District of ILLINOIS
                           In re: Robert Grandberry Jr Case No: 19‐16988



                                     Chapter: 13



                      NOTICE OF WITHDRAWAL OF PROOF OF CLAIM FILED BY

                              SANTANDER CONSUMER USA



Comes now Santander Consumer USA and withdraws CLAIM number (1) previously filed
in the above referenced bankruptcy action on or about 6/25/2019.



Respectfully submitted,




/s/ Lorraine Lowery‐Johnson
Bankruptcy Representative
Santander Consumer USA, Inc.
P.O. Box 961245
Fort Worth, TX 76161‐1245
